MEMORANDUM **
In these consolidated petitions, Maria De Los Angeles Villasenor Cisneros, a native and citizen of Mexico, petitions for *169review of the Board of Immigration Appeals’ (“BIA”) orders dismissing her appeal from an immigration judge’s order denying her application for cancellation of removal, and denying her motion to reconsider. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the agency’s findings of fact, and we review for abuse of discretion the BIA’s denial of a motion to reconsider. Karapetyan v. Mukasey, 543 F.3d 1118, 1121 (9th Cir.2008). We deny the petitions for review.
After the BIA rendered its decisions in this case, an en banc panel of this court concluded that the family unity waiver of inadmissibility under 8 U.S.C. § 1182(d)(ll) is not available to aliens seeking to establish good moral character for the purposes of cancellation of removal. See Sanchez v. Holder, 560 F.3d 1028, 1032 (9th Cir.2009) (en banc); see also 8 U.S.C. §§ 1229b(b)(l)(B), 1101(f)(3). Substantial evidence supports the agency’s determination that Villasenor Cisneros was ineligible for cancellation of removal as an alien smuggler where she knowingly “provided some form of affirmative assistance to the illegally entering alien.” Altamirano v. Gonzales, 427 F.3d 586, 592 (9th Cir.2005).
Villasenor Cisneros’ contention that the BIA abused its discretion in denying her motion to reconsider is unavailing. See Sanchez, 560 F.3d at 1032 (overruling Moran v. Ashcroft, 395 F.3d 1089 (9th Cir.2005)).
PETITIONS FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.